           Case 1:20-cv-00467-NONE-EPG Document 35 Filed 03/02/21 Page 1 of 3



 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT
 7                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9   LAMAR JORDAN,                                                  Case No. 1:20-cv-00467-NONE-EPG (PC)
10                    Plaintiff,                                    ORDER REQUIRING PARTIES TO
                                                                    EXCHANGE DOCUMENTS
11          v.
                                                                    ORDER REQUIRING DEFENSE COUNSEL
12   O. NORRIS, et al.,                                             AND PLAINTIFF TO CONFER RE:
                                                                    WHETHER PLAINTIFF RECEIVED
13                    Defendant(s).                                 DEFENDANTS’ INITIAL DISCLOSURES
14

15            Lamar Jordan (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
16   this civil rights action filed pursuant to 42 U.S.C. § 1983, which includes state law claims.
17            On November 25, 2020, the Court issued an order requiring the parties to file
18   scheduling conference statements. (ECF No. 25). The parties have now filed their statements.
19   (ECF Nos. 31 & 33).
20            The Court has reviewed this case and the parties’ statements. In an effort to secure the
21   just, speedy, and inexpensive disposition of this action,1 the Court will direct that certain
22   documents that are central to the dispute be promptly produced.2
23

24             1
                 See, e.g., United States v. W.R. Grace, 526 F.3d 499, 508–09 (9th Cir. 2008) (“We begin with the
     principle that the district court is charged with effectuating the speedy and orderly administration of justice. There
25   is universal acceptance in the federal courts that, in carrying out this mandate, a district court has the authority to
     enter pretrial case management and discovery orders designed to ensure that the relevant issues to be tried are
26   identified, that the parties have an opportunity to engage in appropriate discovery and that the parties are
     adequately and timely prepared so that the trial can proceed efficiently and intelligibly.”).
27             2
                 Advisory Committee Notes to 1993 Amendment to Federal Rules of Civil Procedure regarding Rule
     26(a) (“The enumeration in Rule 26(a) of items to be disclosed does not prevent a court from requiring by order or
28   local rule that the parties disclose additional information without a discovery request.”).

                                                                1
           Case 1:20-cv-00467-NONE-EPG Document 35 Filed 03/02/21 Page 2 of 3



 1            Accordingly, IT IS ORDERED that:
 2                1. Each party has sixty days from the date of service of this order to serve opposing
 3                     parties, or their counsel, if represented, with copies of the following documents
 4                     and/or evidence that they have in their possession, custody, or control, to the
 5                     extent the parties have not already done so:3
 6                         a. Documents regarding exhaustion of Plaintiff’s state law claims.
 7                         b. All of Plaintiff’s medical records related to the incident and/or condition
 8                              at issue in the case.
 9                2. If any party obtains documents and/or other evidence described above later in
10                     the case from a third party, that party shall provide all other parties with copies
11                     the documents and/or evidence within thirty days.
12                3. Parties do not need to produce documents they have already produced or
13                     documents that were provided to them by the opposing party.
14                4. Parties may object to producing any of the above-listed documents and/or
15                     evidence. Objections shall be filed with the Court and served on all other parties
16                     within sixty days from the date of service of this order (or within thirty days of
17                     receiving additional documents and/or evidence). The objection should include
18                     the basis for not providing the documents and/or evidence. If Defendant(s)
19                     object based on the official information privilege, Defendant(s) shall follow the
20                     procedures described in the Court’s scheduling order. If a party files an
21                     objection, all other parties have fourteen days from the date the objection is filed
22                     to file a response. If any party files a response to an objection, the Court will
23                     issue a ruling on the objection.
24            Additionally, as Plaintiff has indicated that he did not receive a copy of Defendants’
25   initial disclosures (ECF No. 33, p. 1), IT IS ORDERED that defense counsel shall confer with
26   Plaintiff regarding whether Plaintiff received Defendants’ initial disclosures. If Plaintiff did
27
              3
               Defense counsel is requested to obtain these documents from Plaintiff’s institution(s) of confinement. If
28   defense counsel is unable to do so, defense counsel should inform Plaintiff that a third party subpoena is required.

                                                              2
          Case 1:20-cv-00467-NONE-EPG Document 35 Filed 03/02/21 Page 3 of 3



 1   not, defense counsel shall promptly send Plaintiff another copy of Defendants’ initial
 2   disclosures.
 3
     IT IS SO ORDERED.
 4

 5
        Dated:      March 1, 2021                             /s/
 6                                                      UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
